Citation Nr: 1534365	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  11-02 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to May 1971.  He died in August 2004.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision of the VA Regional Office (RO) in Montgomery, Alabama.

The appellant originally requested a Travel Board hearing in her January 2011 substantive appeal; however, in a January 2015 statement, the appellant withdrew her request for a hearing.  The hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  The Veteran died in August 2004.

2.  The cause of the Veteran's death was pancreatic cancer.

3.  Pancreatic cancer did not manifest during service and is not shown to be causally related to service.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute substantially or materially to the Veteran's death. 38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

In the context of a claim for cause of death benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The duty to notify was satisfied by way of a letter sent to the appellant in September 2008, prior to the initial adjudication in the February 2009, which informed her of the foregoing, as well as her duty and the VA's duty for obtaining evidence.

VA also has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's available service treatment and personnel records, VA and private treatment records, and the appellant's lay statements have been obtained.  The appellant has not indicated there are any additional records that VA should obtain on her behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the appellant's claims, and no further assistance to develop evidence is required.

Cause of Death

Dependency and indemnity compensation is available to a surviving spouse who can establish, among other things, that the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310.  Service connection for the cause of the Veteran's death can be established by showing that a service-connected disability was either the principal cause of death or a contributory cause of death.  38 C.F.R. § 3.312 (a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112.  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  Although there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.

Service connection for the cause of a Veteran's death may also be demonstrated by showing that the Veteran's death was caused by a disability of service origin.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The Veteran died in August 2004.  The death certificate lists the cause of death as pancreatic cancer.  At the time of the Veteran's death, service connection was not in effect for any disability.

No competent evidence links the Veteran's pancreatic cancer to service.  In Reports of Medical Examination dated June 1968 and March 1971, clinicians found that the Veteran's endocrine system was normal, and made no findings of pancreatic cancer.  Likewise, the Veteran did not report pancreatic cancer in his June 1968 or March 1971 Reports of Medical History.  Further, Dr. Vickers, a private physician, initially diagnosed the Veteran with pancreatic cancer in April 2003-more than three decades after his separation from active service.

The appellant contends in her September 2008 claim that ""I feel that my husband's death from pancreatic cancer is due to Agent Orange exposure."  In her January 2011 substantive appeal, the appellant stated that "My husband served in Thailand and serviced helicopters and was exposed to Agent Orange....[This was the] cause of his pancreatic cancer."  In a January 2015 letter, the appellant asserted that "I believe he went into Vietnam and was exposed to agent orange.  He also worked on helicopters which I am sure [were] flown in Vietnam, which in turn he was exposed to agent orange....I believe this is what caused him to have pancreatic cancer."

The Veteran's service personnel records do not show that he served in Vietnam.  There is no statement of record from the Veteran or any eyewitness to the effect that he served in Vietnam.  In November 2008, the National Personnel Records Center (NPRC) determined that the Veteran's oversea command was performed in Thailand.  Moreover, pancreatic cancer is not among those disorders for which presumptive service connection applies based on exposure to herbicides such as Agent Orange.  38 C.F.R. § 3.309(e).

Further, the Board finds that the appellant's lay statements linking the Veteran's pancreatic cancer to his service warrant no probative weight because under the circumstances of this particular case she is not competent to opine on the etiology of his pancreatic cancer, as it involves complex medical questions and the interpretation of objective medical tests, such as the exploratory laparotomy that Dr. Vickers performed in April 2003.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (lay evidence is not always competent evidence of a diagnosis or nexus-particularly where complex medical questions or the interpretation of objective medical tests are involved); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Consequently, the Board finds that no competent evidence linking the Veteran's pancreatic cancer to service is of record.

There is no competent and credible evidence linking the cause of the Veteran's death to service, and he is not in receipt of service connection for any disability.  The preponderance of the evidence is therefore against finding that service or a service-connected disability caused or materially contributed to the Veteran's death.  Reasonable doubt does not arise and the claim is denied.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


